Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 6, 2019                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  156849(110)                                                                                          Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  RAFAELI, LLC, and ANDRE OHANESSIAN,                                                                 Megan K. Cavanagh,
            Plaintiffs-Appellants,                                                                                     Justices
                                                                   SC: 156849
  v                                                                COA: 330696
                                                                   Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Daniel B. Kohrman to appear and practice in this case under MCR 8.126(A)
  is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 6, 2019

                                                                              Clerk